Citation Nr: 1145275	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-27 223 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.

3.  Entitlement to an earlier effective date for service connection for PTSD based on clear and unmistakable error (CUE) in the rating decision of January 2007, assigning an effective date of September 18, 2006, for service connection. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Louis, Missouri Regional Office (RO) that assigned an initial evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, September 18, 2006.  Jurisdiction over the case subsequently was transferred to the RO in Pittsburgh, Pennsylvania.

Subsequently, in a July 2009 rating decision the RO increased the PTSD evaluation from 30 percent to 50 percent, effective September 18, 2006.  This did not satisfy the Veteran's appeal. 

During the course of the appeal the Veteran received temporary 100 percent disability evaluations based upon hospitalizations during the periods February 5, 2007, through March 2007; October 29, 2007, through November 2007; and February 17, 2009, through March 2009. 

In November 2009 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

When this case was before the Board in March 2010, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.

The issue of earlier evaluation of the service-connected PTSD is addressed in the Remand that follows the Order section of this decision.

FINDINGS OF FACT

1.  During the pendency of this claim, the Veteran has had no psychiatric disability other than PTSD.

2.  The occupational and social impairment from the Veteran's PTSD has more nearly approximated total than deficiencies in most areas.

3.  The Veteran's claim for service connection for PTSD was received on June 8, 2006; the January 2007 rating decision assigning an effective date of September 18, 2006, rather than June8, 2006, for entitlement to service connection for PTSD was based on clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric disability other than PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an effective date of June 8, 2006, for service connection for PTSD are met.  38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of his claim for an increased rating for PTSD.  In addition, the evidence currently of record is sufficient to substantiate the Veteran's entitlement to a 100 percent rating.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159 before the Board decides this claim.

The VCAA is not applicable to the instant CUE issue for the reason that it is not considered a claim or an application for VA benefits.  Therefore, duties associated with such claims or applications are inapplicable, including notification under 38 U.S.C.A. § 5103(a). 

With respect to the claim for service connection for psychiatric disability other than PTSD, the originating agency provided the Veteran with the notice required under the VCAA, by letter mailed in April 2010, prior to its initial adjudication of the claim.  The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence pertinent to this claim.  The record contains his service treatment records (STRs) and pertinent post-service medical records.  In addition the Veteran was afforded appropriate VA examinations and an appropriate VA medical opinion was obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to support this claim.  The Board also is unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

CUE

For claims received more than one year after a Veteran's discharge from service, the effective of service connection will be the late of the date of receipt of the claim or date entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

The criteria to determine whether CUE was present in a prior determination are as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

Analysis

Service Connection

In the March 2010 remand, the Board determined that further development was required because in addition to PTSD, the Veteran had been diagnosed with generalized anxiety disorder.  

In response to the Board's remand, the Veteran was afforded a VA examination in May 2010.  The May 2010 VA examiner generally opined that PTSD was the only diagnosis, and that the Veteran's anxiety was a symptom of his PTSD.  

In November 2010, the claims folders were reviewed by a VA psychologist.  He noted that in prior evaluations in which the Veteran was diagnosed with generalized anxiety disorder rather than PTSD, the Veteran did not provide specific details or corroborating evidence to indicate that he experienced a traumatic stressor in service, there was no indication in his records that he had been exposed to direct combat, and he could not recall whether he had a Combat Infantry Badge.  He also stated that once the Veteran had a corrected DD214, showing an award of a Combat Infantry Badge and provided specific reports of traumatic combat stressors, the general diagnosis was corrected to PTSD and not generalized anxiety disorder (GAD) as the reported symptoms overlapped and were consistent with and attributable directly to the diagnosed PTSD.  The November 2010 examiner opined that the Veteran's previously diagnosed GAD was in error and resulted from inconsistent evidence of PTSD; once diagnosed with PTSD, there had been no separate diagnosis of GAD; and that the Veteran had no anxiety-related diagnosis other than PTSD.

In essence, the foregoing evidence shows that all of the Veteran's psychiatric impairment is due to the already service-connected PTSD.  No other acquired psychiatric disorder has been present at any time during the pendency of this claim.  Therefore, service connection for psychiatric disability other than PTSD is not warranted at this time.

Disability Rating 

Service connection for PTSD was granted in the January 2007 rating decision on appeal that assigned an initial 30 percent schedular rating, effective from the date of service connection, September 18, 2006.  The RO ultimately increased the PTSD evaluation from 30 percent to 50 percent, effective September 18, 2006.  This did not satisfy the Veteran's appeal. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

After carefully reviewing the evidence of record, the Board concludes that the impairment from the Veteran's PTSD more nearly approximates the total impairment required for a 100 percent rating than the deficiencies in most areas required for a 70 percent rating.

In response to his claim for service connection for PTSD, the Veteran was afforded VA examinations in September 2006 and 2007.  The Veteran reported that his PTSD symptoms included guilt; nightmares; brief periods "where he spaces out," making him fear this would cause an accident at work; flashbacks twice a week; sleep disturbances; poor concentration; constant suicidal ideation; crying spells; social avoidance; and intrusive thoughts.  The VA examiners noted tense mood; guarded behavior; dysphoric affect; presenting with notable body odor and sweating during the September 2007 examination; below average hygiene; and poor eye contact.  In pertinent part the VA examiners diagnosed PTSD and assigned a global assessment of functioning (GAF) scores of 61 and 55, respectively.  The VA examiner generally opined that the Veteran was employable from a psychological/psychiatric perspective.

VA hospital admission records in December 2006 and February 2007 show that an examiner opined that the Veteran was totally disabled and unemployable as a result of PTSD; that his PTSD symptoms remained severe and any minimal levels of stress would aggravate his PTSD and cause further deterioration.  A VA hospital discharge summary in February 2007 shows that the Veteran reported PTSD symptoms to include flashbacks and intrusive thoughts on a daily basis; feelings of being worthless; difficulty with impulse control; sleep disturbances; nightmares; isolation; anxiety; difficulty concentrating and memory problems; being in a constant state of confusion; having constant suicidal thoughts; and past suicide attempts.  As noted above, during the course of the appeal the Veteran received temporary 100 percent disability evaluations based upon hospitalizations during the periods February 5, 2007, through March 2007; October 29, 2007, through November 2007; and February 17, 2009, through March 2009.  

Dr. K.R., Ph.D., submitted a letter in June 2009 in which she stated that the Veteran completed a six week specialized inpatient PTSD treatment program in March 2009.  The doctor also indicated that this was the Veteran's third time completing this program.  The doctor opined that it was clear the Veteran continued to suffer with marked impairment in social, familial, and occupational functioning due to his PTSD, which was severe and chronic in nature; that he was unable to work for several years as he was concerned that he would react impulsively in a way that may harm others; and that the minimal increases in stress severely aggravated his symptoms.

The Veteran submitted a formal appeal (VA Form 9) in July 2009 in which he stated that his survivor's guilt and visions from Vietnam were unbearable.  He also stated that he experienced flashbacks; had difficulty making decisions; and could not work, rest, or enjoy his life.  He added that he could not take his own life out of respect for his family. 

In November 2009, the Veteran generally testified as to the symptoms he experienced as a result of his PTSD, to include sleep disturbances, prior alcohol abuse, difficulty working, memory loss, anxiety, anger, inability to focus, flashbacks, and difficulty engaging with his grandchildren. 

The Veteran's spouse submitted a statement in November 2009 in which she attested to his changed personality upon returning from service, his prior difficulty with family relationships, isolation, and alcohol dependency.  She also stated that he had difficulty concentrating, was easily irritated, always seemed to be on alert, and had intrusive thoughts and flashbacks.

The record is also replete with VA mental health treatment records noting that the Veteran participated in PTSD therapy and reported symptoms to include depression; anxiety; irritability; nightmares; difficulty concentrating; problems with short term memory, forgetting his own name, appointments, and directions; flashbacks; intrusive thoughts; avoidance; numbing; sleep disturbances; suicidal thoughts; and nervousness in crowds.  VA examiners noted anxious mood; guarded affect; tense mood; dysphoric mood with restricted affect; and that his grooming and hygiene were slightly below average.

In response to the Board's March 2010 remand, the Veteran was afforded a VA examination in May 2010 in which he reported PTSD symptoms to include difficulty at work with recall; poor concentration; isolation; making mistakes; war memories and flashbacks distracting him, causing a potential safety hazard when he was doing things such as working on a roof or using power tools as he was easily distractible.  He also reported significant memory loss; suicidal thoughts; hypervigilance; anxiety; and sleep disturbances.  The examiner noted affect ranging from broad to restricted; significant emotional distress; impairment of thought processing and communication; poor concentration and focus; and speech tangential and circumstantial.  The VA examiner diagnosed PTSD and assigned a GAF score of 48.  

The Board acknowledges that the medical evidence of record does not reflect that the Veteran experiences all of the symptoms associated with the 100 percent schedular rating.  Significantly, the Veteran appears to have a good relationship with his spouse and family.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The record confirms that the Veteran had to stop working because of his PTSD symptoms and VA examiners have opined that the Veteran is unemployable due to his PTSD symptoms.

The Board also acknowledges the September 2006 and 2007 VA examiners' general opinions that the Veteran was employable from a psychological/psychiatric perspective.

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the VA examiners' opinions are inadequate to serve as the basis of a denial of entitlement to a 100 percent disability rating for PTSD.  In this regard, the Board notes that Veteran reported brief periods where he spaced out, making him fear this would cause an accident at work.  In this case, the VA examiners failed to account for subjective complaints.  Additionally, the VA examiners' opinions are in direct opposition with correspondence from the Veteran's VA psychologist, Dr. K.R., Ph.D., indicating that he was unable to work for several years as he was concerned that he would react impulsively in a way that may harm others.

In determining that the Veteran's PTSD warrants a 100 percent disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

The GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

Accordingly, the Board concludes that the Veteran is entitled to an evaluation of a 100 percent throughout the period of this claim.




CUE

Finally, the Board notes that the Veteran's claim for service connection for psychiatric disability was received on June 8, 2006.  As discussed above, his awards and decorations include the Combat Infantry Badge.  In response to his claim, he was afforded a VA examination on September 18, 2006.  That examination confirmed that he had PTSD as a result of combat stressors.  There is absolutely no indication in the record that the Veteran's PTSD developed after the filing of his claim.  Therefore, the decision to assign September 18, 2006, rather than June 8, 2006, as the effective date for service connection was based upon clear and unmistakable error. 

Accordingly, entitlement to an effective date of June 8, 2006, for the grant of service connection for PTSD is in order.


ORDER

Entitlement to service connection for psychiatric disability other than PTSD is denied.

A 100 percent disability rating for PTSD is granted throughout the period of this claim, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an effective date of June 8, 2006, for the grant of service connection for PTSD is granted.


REMAND

Based upon the Board's grant of an earlier effective date of June 8, 2006, for service connection for PTSD, remand is required for originating agency to evaluate the Veteran's PTSD for the period from June 8, 2006, through September 17, 2006.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

The RO or the AMC should assign a disability rating for the service-connected PTSD for the period from June 8, 2006, until September 18, 2006.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


